Title: From Alexander Hamilton to Nathan Rice, 31 October 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir:
N York Octor 31st 1799

I have received your several letters of the twenty third of September and of the fourth and eighth of October.
No particular rules were laid down for the government of the Colonels and Majors in the arrangement of relative rank as it was supposed that they wod. naturally take into consideration all circumstances which, in a military point of view, give one man the preference to another. Former service is certainly to have weight, and where there is no material difference of character, is to govern the decision. Officers of a subsequent will rank after those of a prior appointment.
The Majors are all of one grade. There will be however between them a priority of rank, and this priority will be determined by the principles of rank heretofore promulged when they come to be applied to particular cases.
With great consideration
